DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 08/12/2022, wherein: claims 1-20 are amended, no new claims have been added, and no claims have been deleted. Accordingly, claims 1-20 are pending now. 
Response to Arguments
Applicant’s arguments, filed on 08/12/2022, with respect to the 112(b) rejections of claims 1-20 have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn. 
Applicant’s arguments, filed on 08/12/2022, with respect to the rejection(s) of claims 1-20 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitations (see 103 rejection below).
With respect to the drawings, the examiner respectfully refers the applicant to MPEP 608.02 VII. B. which considers grey scale drawings represented by Figures 1 and 2 of the drawings filed on 03/17/2020. Therefore, the drawings objection is maintained (See below).
Drawings
Color photographs and color drawings (Fig. 1 and 2) are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because Figure 2C recites “Ransport Node 202” instead of reciting “Transport Node 202”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 5, 12, and 19 are objected to because they recite “the transport is not is use” instead of “the transport is not in use”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koruzo (KR101033880B1) in view of Jotanovic (US 20130166096 A1). 

Regarding claims 1, 8, and 15, Koruzo discloses a method, comprising: 
determining, by a transport at a first location, that the transport is not in use (Page 2, Lines 10-11: “The supplementary charging for the 10 electric vehicle is performed at the first charging station 10 of the vehicle”; Note: Charging at the first charging station 10 is interpreted to refer to the fact that the vehicle is not technically in use since it is being charged; See Figure 1 in original document, first charging station (10) at the bottom of the mountain)
identifying, by the transport, a second location to transfer energy stored in the transport (Figure 1 in original document, Second charging station (20) at the opposite bottom of the mountain; Page 2, Lines 11-16: “the electric discharge from the 11 electric vehicle is made to the second charging station 20 at the destination after passing the mountainous area 12 Discharge method for an electric vehicle that can replace the electric discharge power of the electric vehicle 13 with the electric charge corresponding to supplementary charging during driving in a mountainous area and 14 optimize the battery use efficiency. (10) before starting a back-running, in which the second charging station 15 (20) located at the opposite side of the mountain in the first charging station (10)”); 
maneuvering, by the transport, to the second location (Page 2, Lines 16-17: “The electric vehicle A travels 16 down the peak of the mountain and travels down to the second charging station 20 at the destination located on 17 the opposite mountain lower side”)
discharging, by the transport, a portion of the stored energy to the second location (Page 2, Lines 20-24: “when the electric vehicle A 20 travels down the peak of the mountain, when the battery is charged by self-power generation and regenerative braking, which is the difference between the initial battery charge amount and the current battery charge amount, is computed since the present battery charge amount is higher than the initial battery charge amount. Subsequently, the surplus electric power charged in the battery of the electric vehicle A is discharged, So that excess power is charged in the energy storage battery 40 reserved in the second charging station 20”); and 
 However, Koruzo does not explicitly state in response to the discharging, maneuvering, by the transport, to the first location.
On the other hand, Jotanovic teaches in response to the discharging, maneuvering, by the transport, to the first location ([0034]: “low battery charge level for a vehicle, such as for a hybrid or electric car, the navigation system 120 may predict that the user will want to locate a nearby charging station or return home before the battery charge runs out”).
It would have been obvious for someone with ordinary skill in the art before the effective filing sate of the current application to modify the teachings of the Koruzo reference and include features from the Jotanovic reference, that enables the vehicle to return back to the first (initial) location. Doing so would minimize the driver’s worries about whether or not he will be able to reach his desired destination, and still guarantee that he will return back to his home charging station which is the ultimate destination.
Regarding claims 3, 10, and 17, Koruzo discloses identifying the second location is based on at least one of a weather condition and a natural occurrence (Page 1, Lines 20-26: encountering a mountainous area is interpreted to be a natural occurrence).
Claims 2, 4, 7, 9, 11, 14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koruzo and Jotanovic in further view of Hakim et al. (US 20080281663A1; “Hakim”).
Regarding claims 2, 9, and 16, Koruzo does not explicitly state identifying the second location is based on a number of other transports each providing energy to the second location.
On the other hand, Hakim recites identifying the second location based on a number of other transports each providing energy to the second location ([0085]: “To levelize and schedule the dispatch of mobile energy resources, for example, use of a statistical method in step 520, supplemented by information regarding the historical arrival and departure of mobile energy resources from a specific location, permits the determination of the probability that a utility-commanded event utilizing mobile energy storage is accomplishable. Such a statistical method may be used to determine the availability of energy from mobile resources at a given location”; “a statistical method may use data such as the number of mobile resources which historically enter and leave a location during a given time period”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Koruzo reference and include features from the Hakim reference, to predict the second location being a location of energy discharge based on a number of other vehicles encountering the same location. Doing so would provide a better prediction of the second location and its energy needs.
Regarding claims 4, 11, and 18, Koruzo does not explicitly state prompting for one of a user confirmation or an override of the maneuvering to the second location.
On the other hand, Hakim teaches prompting for one of a user confirmation or an override of the maneuvering to the second location (Fig. 8: Steps 1020 and 1030, Authentication and Authorization; [0017]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Koruzo reference and include features from the Hakim reference and require prompting user confirmation. Doing so would provide a more confidential and accurate connection between the charging station and the electric vehicle. 
Regarding claims 7 and 14, Koruzo does not explicitly state identifying the second location based on a consensus of a plurality of other transports.
On the other hand, Hakim recites identifying the second location based on a consensus of a plurality of other transports ([0085]: “To levelize and schedule the dispatch of mobile energy resources, for example, use of a statistical method in step 520, supplemented by information regarding the historical arrival and departure of mobile energy resources from a specific location, permits the determination of the probability that a utility-commanded event utilizing mobile energy storage is accomplishable. Such a statistical method may be used to determine the availability of energy from mobile resources at a given location”; “a statistical method may use data such as the number of mobile resources which historically enter and leave a location during a given time period”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Koruzo reference and include features from the Hakim reference, to predict the second location being a location of energy discharge based on a consensus of a plurality of other transports. Doing so would provide a better prediction of the second location and its energy needs.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koruzo and Jotanovic in further view of Javidan et al. (US 20210256472 A1; “Javidan”).
Regarding claim 5, 12, and 19, Koruzo does not explicitly state calculating a period of time that the transport will not be is use, and wherein the identifying the second location further comprises: identifying the second location in response to the period of time ending.
On the other hand, Javidan teaches calculating a period of time that the transport will not be is use, and wherein the identifying the second location further comprises: identifying the second location in response to the period of time ending ([140]: “after the delivery vehicle 608 has been parked at the delivery location for a period of time, the delivery vehicle 608 and/or the item delivery system 606 may determine when the delivery vehicle 608 is to be driven to a different location. In this example, the delivery vehicle 608 may leave the delivery location in response to the end of the designated time window for parking the vehicle at the delivery location”; Parking at the delivery location is considered a period when the vehicle is not in use, and the different location is interpreted to be the “second location”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Koruzo reference and include features from the Javidan reference, to identify a period of time upon which the vehicle is not in use and determine the second location accordingly. Doing so would provide a better estimation of the second location. 
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koruzo and Jotanovic in further view of Gilboa (WO 2013108246 A2). 
Regarding claims 6, 13, and 20, Koruzo discloses identifying the portion of the stored energy is based on an average amount (Page 3, Lines 31-32).
However, Koruzo does not explicitly state identifying the portion of the stored energy is based on an average amount of energy transferred from a plurality of transports.
	On the other hand, Gilboa teaches the amount of energy transferred is based on an average amount of energy transferred from a plurality of transports (Page 23, Lines 20-25: “calculate an averaged battery energy discharge rate based on various battery energy discharge rates recorded for a plurality of users using vehicles 13”).
	It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Koruzo reference and include features from the Gilboa reference, to predict amount of energy to be discharged by averaging the amount of energy transferred among plurality of transports. Doing so would provide a more accurate estimation of the amount of energy that needs to be transferred to the charging station. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669